Title: To Thomas Jefferson from John Condit, 2 April 1804
From: Condit, John
To: Jefferson, Thomas


          
            Respectd. Sir, 
            New Ark N. Jersey April 2d 1804
          
          I regret that so great a delay has taken place, respecting the Cyder you wish’d—but no Vessel could be found going to Alexandria, Washington, or George-Town—Untill last week, when it was shipped—and if no accident happens will be at Washington by the time this letter will be recieved—the Barrels were Numbered, & Marked, with J.C. in Black, all but one, and that in red—And Directed to my Care the Delay for want of a Vessel and my sudden and Unexpected Departure from Washington has disappointed the preparation in that respect—I have however Written and enclosed the Bill of Lading to Mr. Thomas Dunn—And requested him to give you the earliest Notice of their Arrival, that they may be taken from the wharf, soon after they are Landed, as their lying in the Sun any time may Injure the Cyder
          I hope it will turn out to be very good, if I am correctly informed, it is of the finest quality—The Barels Marked in Black, were all made by One Man, the One Marked with red, by another person, both Claiming the preference in making good Cyder—the different marks Are for the purpose of knowing which keeps the best through the summer—Mr. Stelle is furnished with a few Barels of the Same Quality—
          I am Sir, with the Greatest Respect your Obt. Servt.
          
            John Condit 
          
        